 344DECISIONSOF NATIONALLABOR RELATIONS BOARDBean Bag Markets of Wyoming,Inc., d/b/a IdealMarketandRetail Clerks International Associa-tion,Local UnionNo. 187, AFL-CIO,Petitioner.Case 27-RC-4598June11, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn December 4, 1973, the National Labor Relat-ions Board issued a Decision and Certification ofRepresentative in the above-entitled proceeding' inwhich it overruled exceptions filed by the Employerto the failure of the Regional Director to set aside theelection because of an alleged waiver of initiationfeesmade by Petitioner prior to the election.Thereafter, the Employer filed a timely Motion forReconsideration and Stay of Certification reiteratingits earlier request that the election be set aside basedon the Sixth Circuit'sSavairdecision.2 The motionalso requested that the Board defer its decision onthe motion until the Supreme Court had issued itsIA decisioninCase 27-RC-4598 not printed in boundvolumes ofBoard Decisions.2N.L.RB.v.SavairManufacturingCompany,470 F.2d 305 (C.A.6,opinion on review. While this motion was pendingbefore the Board, the Supreme Court issued itsSavairdecision.3 Thereafter, the Employer requestedand was given permission to file an amended motionfor reconsideration and to vacate certification. In itsmotion the Employer reiterated its earlier requestthat the election be set aside and a second electiondirected, without requesting a hearing. In support ofitsmotion, the Employer attached two employeeaffidavits.On March 15, 1974, the Regional Director, as aresultof his investigation, issued a SupplementalReport in which he recommended that the Employ-er's motions for reconsideration be denied.Having duly considered the matter, we herebyadopt the Regional Director's findings, conclusions,and recommendations for the reasons set forth in hisSupplemental Report. Accordingly, the certificationpreviously issued in this case is reaffirmed.ORDERIt is hereby ordered that the Employer's motionsbe, and they hereby are, denied.1972).3N.L.R.B. v. Savair ManufacturingCompany,414 U.S. 270 (1973).211 NLRB No. 47